Citation Nr: 0632729	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for low back injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



REMAND

The veteran served on active duty from June 1951 until March 
1953.

The veteran states that he injured his back during military 
service.  A March 1953 record notes that, in June 1952, the 
veteran injured his back, and the veteran's personnel records 
note that the veteran was on sick leave in June 1952 from an 
injury occurring in the line of duty.  The veteran has been 
diagnosed with herniated discs at L4-5 and L5-S1.  Under such 
circumstances, the Board finds that a medical opinion is 
required to make a decision on the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current low back 
disability present.  After reviewing the entire 
record, the examiner should express an opinion as 
to whether it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the 
veteran's low back disorder was caused by or 
otherwise related to his service.  The claim's 
folder must be made available to and reviewed by 
the examiner in conjunction with the scheduled 
examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



